SUPPLEMENT DATED MAY 29, 2014 to PROSPECTUS DATED MAY 1, 2014 FOR SUN EXECUTIVE VARIABLE UNIVERSAL LIFE PROSPECTUS DATED APRIL 29, 2011 FOR SUN PROTECTOR VARIABLE UNIVERSAL LIFE ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT I The Board of Trustees of the MFS Variable Insurance Trust II (the “Trust”) approved a proposal to reorganize the following MFS Variable Insurance Trust II Portfolios (each an “Acquired Fund”) into the corresponding Series (each, an “Acquiring Fund”) of the MFS Variable Insurance Trust I listed in the table below. The MFS® Utilities Series will be added as an investment option under your Policy immediately prior to the reorganization. Acquired Fund Acquiring Fund MFS® Value Portfolio to reorganize into MFS® Value Series MFS® Utilities Portfolio to reorganize into MFS® Utilities Series Each of the reorganizations identified in the table above is subject to approval by shareholders at a shareholder’s meeting expected to be held in July, 2014. If shareholders approve the proposal, all of the assets and liabilities of each Acquired Fund will be transferred to the corresponding Acquiring Fund and shareholders of an Acquired Fund will receive shares of the corresponding Acquiring Fund in exchange for their shares. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Sun Executive, Sun Protector (US)5/2014
